Citation Nr: 1640768	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the reduction from 30 percent to 0 percent for genital herpes, effective June 1, 2008, was proper.
 
2.  Entitlement to a disability rating in excess of 30 percent for genital herpes. 

3.  Entitlement to an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar.

4.  Entitlement to a compensable disability evaluation for pterygium, left eye.

5.  Entitlement to a compensable disability evaluation for right ear high frequency sensorineural hearing loss.

6.  Entitlement to a compensable disability evaluation for deviated nasal septum, status post fracture in nasal spine.

7.  Entitlement to a compensable disability evaluation of left shoulder lipoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and May 1988 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The March 2008 decision reduced the Veteran's disability evaluation for genital herpes from 30 percent to noncompensable (0 percent).  The rating reduction was made subsequent to the Veteran failing to report for a periodic review of his skin disability.  For reasons explained further below, because the Board finds that the March 2008 rating reduction was neither final nor proper, the Board has re-characterized the issue accordingly.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing in June 2016.  A transcript is included in the claims file.  

The issues of entitlement to an increased rating for genital herpes, right ear hearing loss, left shoulder lipoma, deviated septum, and left eye pterygium are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The reduction of the Veteran's genital herpes disability rating from 30 percent to noncompensable effective June 1, 2008, was improper because the Veteran did not receive adequate notice of the proposal, examination, or rating decision.

2.  During a June 2016 Board hearing, prior to the promulgation of a final decision in this appeal, the Veteran testified he was withdrawing his claim for an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar.


CONCLUSIONS OF LAW

1.  The reduction in the genital herpes rating was improper and void ab initio.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria are met for withdrawal of the claim for an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

II.  Rating Reduction

Finality of March 2008 RO Decision

The Veteran asserts that he was unaware of the proposal, examination, and rating decision which reduced his genital herpes disability rating as he did not receive the notices.  As found below, the presumption of regularity has been rebutted; therefore, the March 2008 RO decision which reduced the Veteran's disability rating for genital herpes was not final.  

The Court has held that there is a presumption of regularity that the Secretary properly discharged official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision is issued.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The appellant may rebut that presumption by submitting 'clear evidence' to the effect that VA's regular mailing practices are not regular or that they were not followed.  The burden then shifts to the Secretary to establish that the VA decision was mailed to the claimant.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent evidence that the claimant notified VA of a change of address and absent evidence that any notice sent to the appellant at his or her last known address has been returned as undeliverable, VA is entitled to rely on that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet. App. 98, 100 (1998).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity 'mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.'  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  An addressing error is consequential where it 'results in an address that does not contain all the necessary address elements' sufficient to enable delivery.  Id. at 135; see also Crain v. Principi, 17 Vet. App. 182, 187 (2003) (sending notice to an incorrect mailing address 'constitutes the 'clear evidence' needed to rebut the presumption of regularity that the BVA properly mailed notice' of the Board decision); Boyd v. McDonald, 27 Vet. App. 63 (2014).

Here, the RO mailed the April 2007 VA examination notice to an address in Raeford, North Carolina.  The notice was returned undeliverable, and the Veteran failed to report for the examination.  The RO then mailed the proposal to reduce the Veteran's disability rating, again, to the address in Raeford, North Carolina.  In March 2008, the RO reduced the disability rating for genital herpes to noncompensable, and sent the notice letter to an address in Gastonia, North Carolina.  Although the Veteran had once used the address in Raeford, North Carolina, the Veteran had informed the RO to use an address in Independence, Louisiana, prior to the April 2007 notice to report for VA examination and reduction.  It is unclear why the RO used the Raeford and Gastonia addresses when the Veteran had not informed the RO of a change in address from Independence, Louisiana.  As multiple addresses were being used by VA to communicate with the Veteran, the Veteran has submitted clear evidence that the VA's regular mailing practice were not regular or were not being followed, and has rebutted the presumption of regularity.  Absent any evidence of actual receipt of the rating decision, the March 2008 rating decision which reduced the Veteran's disability rating did not become final.  

The Board interprets the December 2009 letter as a notice of disagreement with the March 2008 reduction decision. 

Propriety of Reduction

For ratings in effect less than five years, a reduction is warranted when there is improvement.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344(c) (2015); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability.  Brown v. Brown, 5 Vet. App. 413 (1993).  It must be in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  Medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  Examinations are compared to determine whether there has been improvement.  Collier v. Derwinski, 2 Vet. App. 247 (1992); Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Those forming the basis of a reduction must be thorough.  Brown v. Brown, 5 Vet. App. 413 (1993).  Evidence other than examinations also is for consideration.  That includes post-reduction evidence, although the reduction must be supported by the evidence at the time it is made.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The general regulations governing ratings are applicable.  Brown v. Brown, 5 Vet. App. 413 (1993).  VA must apply them as well as all other relevant regulations and statutes.  Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  Reduction of a rating generally is void ab initio where VA fails to do so.  Greyzck v. West, 12 Vet. App. 288 (1999); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Restoration of the 30 percent rating for the Veteran's genital herpes effective June 1, 2008, is warranted.  The reduction to 0 percent of the Veteran's genital herpes rating effective as of the aforementioned date is void ab initio because it was improper.  The Board notes that proper procedure was not followed in effectuating the reduction.  Further, there was no improvement in the Veteran's genital herpes disability to justify it.  This disability did not change but rather has been relatively stable, to include in its functional impact under the ordinary conditions of life and work, over time.

III.  Withdrawal

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2015).

In June 2016, the Veteran testified he wished the withdraw his appeal for an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar.  Based on the Veteran's expressed desires, the Board concludes that further actions with regard to the claim for an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn claim and, as such, must dismiss the appeal of each of the issue.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


ORDER

The 30 percent rating assigned for genital herpes is restored effective June 1, 2008.

The appeal for an effective date earlier than February 23, 2010 for the grant of a 10 percent evaluation for upper thoracic scar and lumbar scar is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran has asserted that his left eye pterygium, right ear hearing loss, deviated nasal septum, and left shoulder lipoma are worse than the currently assigned disability ratings. 

During the June 2016 Board hearing, the Veteran also indicated that his left eye pterygium was worse before he underwent Lasik surgery in 2014.  The Veteran reported he had outstanding treatment records related to his surgery and left eye pterygium.  The Board finds a remand is necessary to obtain any outstanding VA or private treatment records related to the Veteran's eyes.  Since the Veteran underwent surgery and the last VA eye examination was dated in February 2010, the Veteran should be offered a new VA eye examination as well. 

During the hearing, the Veteran testified that his right ear hearing loss had worsened since his last VA examination.  As the last VA audio examination report is dated in February 2010, the Board finds an additional VA examination is necessary.  

During the hearing, the Veteran also stated that his left shoulder now has arthritis, which he asserts is related to his service-connected left shoulder lipoma.  The Veteran's last skin examination was dated in February 2010.  However, the Veteran is now asserted musculoskeletal problems associated with his service-connected left shoulder lipoma.  The Board finds a VA examination is necessary to determine the current severity of his left shoulder lipoma, to include whether any left shoulder musculoskeletal disorder is due to or a manifestation of the service-connected left shoulder lipoma. 

The Veteran also claimed that his service-connected deviated septum has worsened as evidenced by worsening sinus infections.  It is unclear whether any current sinus disorder is service-connected or related to his service-connected deviated septum.  The Board finds a VA examination is necessary to determine the nature, severity, and etiology of any nose and/or sinus disorders.  

Finally, as noted above, the disability rating for genital herpes has been restored to 30 percent.  However, the issue of an increased rating for herpes remains on appeal.  The Board finds a VA examination is necessary to determine the current severity of the Veteran's service-connected genital herpes. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for service-connected disabilities since April 2013.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.

2.  Thereafter, schedule the Veteran for an appropriate VA eye examination to determine the extent and severity of his service-connected left eye pterygium.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected left eye pterygium must be described in detail.  

3.  Schedule the Veteran for a VA audio examination to determine the extent and severity of his service-connected right ear hearing loss.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected right ear hearing loss must be described in detail.  

4.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected right shoulder lipoma.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected left shoulder lipoma must be described in detail. 

The examiner must also address whether there are any orthopedic manifestations of his service-connected left shoulder lipoma; if there are any such manifestations, the examiner should fully discuss the severity of these manifestations.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected deviated septum and sinusitis.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected deviated septum and sinusitis must be described in detail. 

6.  Schedule the Veteran for a VA examination to determine the extent and severity of his service-connected genital herpes.  Document all correspondence with the Veteran in scheduling the VA examination and associate those records with the claims folder.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, and all symptoms associated with the Veteran's service-connected genital herpes must be described in detail.  

7.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


